Case 3:19-cv-00346-DPM Document 79 Filed 09/14/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
NORTHERN DIVISION

IN RE ELIJAH AND MARY
STINY TRUSTS No. 3:19-cv-346-DPM

ORDER

Mr. Perkins has advised chambers staff that he believes
discussions among counsel might narrow the disputed issues, but he
does not want these discussions to interfere with the Court’s schedule
for moving the case forward. As it happens, the Court will be focused
on other matters for the next four to six weeks. The Court will withhold
a Scheduling Order until late October 2020.

So Ordered.

 

D.P. Marshall Jr.
United States District Judge

 
